COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-16-00328-CV


Vencent W. Scales                      §    From the 30th District Court

                                       §    of Wichita County (184,503-A)
v.
                                       §    October 27, 2016

Charles R. Horsley, Robert J.          §    Per Curiam
Klusmeyer, Tammy A. Messimer,
Sherilyn D. Trent, and Danny           §
Villereal

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS

                                   PER CURIAM